Citation Nr: 0126924	
Decision Date: 11/30/01    Archive Date: 12/03/01

DOCKET NO.  00-08 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1. Entitlement to service connection for depression. 

2. Entitlement to an initial disability rating in excess of 
10 percent for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Colorado Department of Social 
Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The veteran had verified service from March 1968 to August 
1977.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, that awarded service connection for post-
traumatic stress disorder and assigned a 10 percent rating 
evaluation.  By that same rating action, the RO also denied, 
inter alia, entitlement to service connection for depression.  
In November 1999, the veteran filed a Notice of Disagreement 
and indicated that he was initiating an appeal of five 
issues, including the initial 10 percent rating assigned 
following the grant of service connection for post-traumatic 
stress disorder and the denial of service connection for 
depression.  In February 2000, the RO issued the veteran a 
Statement of the Case, which was relative to all five issues.  
In February 2000, the RO received the veteran's Substantive 
Appeal (VA Form 9), which specifically limited his perfected 
appeal to the denial of service connection for depression, 
and to contesting the initial 10 percent rating assigned for 
post-traumatic stress disorder.  See 38 C.F.R. § 20.202 
(2001).  

Notwithstanding the fact that the veteran withdrew his appeal 
as to service connection for the arthritis as residuals of a 
right elbow (major) injury and arthritis as residuals of a 
left elbow injury, the Board observes that those claims were 
denied by the RO as not well-grounded on November 4, 1999.  
On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), 38 U.S.C.A. §§ 5100 et seq. 
(West Supp. 2001) which in effect eliminated the concept of a 
well-grounded claim.  Since these claims were in appellate 
status between July 14, 1999 and November 9, 2000, the 
veteran and his representative are hereby advised that said 
claims may be readjudicated upon the veteran's request, in 
accordance with the VCAA, § 7, subparts (a)-(b).  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

In July 2001, the veteran presented testimony on the appealed 
issues before a Member of the Board sitting at the Denver 
VARO.  At that time, the veteran submitted additional medical 
evidence in support of those claims.  The transcript of the 
hearing reflects that the veteran waived RO consideration of 
that evidence in favor of direct review by the Board.  As the 
veteran has waived his procedural right to have the 
additional evidence reviewed by the agency of original 
jurisdiction, the Board will proceed to adjudicate the claims 
as listed on the title page of this decision.  See 38 C.F.R. 
§ 20.1304 (2001); Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

The June 1999 VA examination when considered with the June 
2001 VA medical statement raises the claim of entitlement to 
a total disability rating based on individual 
unemployability.  As this claim has not been developed for 
appellate review, it is referred to the RO for appropriate 
action.  See Brannon v. West, 12 Vet. App. 32, 34 (1998); 
Suttman v. Brown, 5 Vet. App. 127, 132 (1993).  A preliminary 
review of the evidence of record is such that the issues in 
appellate status (e.g., service connection for depression and 
entitlement to a higher initial rating for PTSD) are not so 
closely tied to the claim of entitlement to a total rating 
that a final decision on them cannot be rendered.  See Harris 
v. Derwinski, 1 Vet. App. 180, 183 (1991).  


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of these claims has been obtained by the RO.  

2. Competent medical evidence of record raises a reasonable 
doubt that depression is a manifestation of the veteran's 
service-connected PTSD.  

3. The veteran's PTSD is manifest by persistent serious 
depression, suicidal ideation, severe flashbacks, 
nightmares, intrusive thoughts, a serious sleep 
disturbance, impaired concentration and memory, impaired 
abstract reasoning, impaired impulse control and anger, 
higher than usual levels of anxiety, increased arousal, 
markedly diminished interest in most things that 
previously interested him, intensive psychological 
distress when exposed to certain triggers, avoidance, 
isolation, and social interactions limited to family and 
one other veteran.  

4. The veteran's PTSD with depression has been characterized 
as severe requiring intensive therapy.  


CONCLUSIONS OF LAW

1. Resolving all reasonable doubt in favor of the veteran, 
depression is part and parcel of the veteran's service-
connected PTSD.  38 U.S.C.A. § 5107(b) (West Supp. 2001); 
38 C.F.R. §§ 3.102, 3.310 (2001).  

2. Resolving all reasonable doubt in favor of the veteran, 
the criteria for a 70 percent disability evaluation for 
PTSD with depression have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.125, 4.130, DC 9411 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Essentially, the veteran contends that the major depression 
is part and parcel of his service-connected PTSD.  He 
believes that the symptoms of depression have existed as long 
as the symptoms of PTSD.  He attributes his feeling down or 
thoughts of self inflicted injury to the depression.  He 
reports that the depression increases after an episode of 
irritability and anger.  He asserts that the PTSD with 
depression warrants a higher initial evaluation.  

In support of his claim, he contends that he does not own 
weapons because he is afraid that he would use them on 
himself or others.  He angers easily with little provocation.  
He is confrontational.  He has punched holes into walls and 
has thrown furniture around the house in anger.  He refuses 
to be treated by physicians of Asian descent.  He avoids as 
many triggers as possible.  He has had nightmares and 
flashbacks since serving in Vietnam.  Because of impaired 
sleep, he wakes up tired and grouchy.  He takes six pills a 
day for his PTSD symptoms.  


Duty to Assist

As previously discussed, the recently enacted VCAA eliminated 
the well-grounded claim requirement, expanded the VA's duty 
to notify the veteran and his representative, and enhanced 
VA's duty to assist a veteran in developing the facts 
pertinent to his claim.  See Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000), 38 U.S.C.A. §§ 5100 et seq. (West Supp. 
2001); see generally Holliday v. Principi, 14 Vet. App. 280 
(2001).  Having considered the new regulations governing 
claims development, the Board is satisfied that all relevant 
facts pertinent to the issues on appeal have been properly 
developed.  

Specifically, the veteran was afforded a VA examination for 
compensation and pension purposes in June 1999 to evaluate 
the service-connected post-traumatic stress disorder (PTSD) 
and non-service connected depression.  The Board finds that 
this examination combined with private and other VA 
outpatient treatment records is adequate concerning the 
issues at hand, and there is no indication, nor has it been 
contended, that there are relevant post-service medical 
records available that would support the veteran's claims and 
are not of record.  Inasmuch as the RO satisfied the 
requirements of the VCAA, the veteran is not prejudiced by 
the Board proceeding to adjudicate the issues on appeal.  
Thus, the Board finds that all evidence necessary for an 
equitable adjudication of the veteran's claims has been 
obtained, that the duty to assist has been satisfied, and 
that he is not prejudiced by the Board proceeding with his 
case.  See 38 U.S.C.A. §§ 5103A, 5107 (West Supp. 2001); 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  


Law and Regulations

Briefly, in a November 1999 rating decision, the RO granted 
service connection for PTSD and assigned a 10 percent 
disability evaluation, but denied service connection for 
depression.  The veteran perfected a timely appeal as to the 
initial rating following the award of service connection.  
Taking into consideration that the assignment of the initial 
rating of 10 percent for PTSD followed the initial award of 
service connection, the Board must consider the applicability 
of a higher rating for the entire period in which this appeal 
has been pending.  See Fenderson v. West, 12 Vet. App. 119 
(1999); Powell v. West, 13 Vet. App. 31, 35 (1999) (all 
relevant and adequate medical data of record that falls 
within the scope of the increased rating claim should be 
addressed).  

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2001), the Board 
has reviewed the veteran's service medical records and all 
other evidence of record pertaining to his service-connected 
PTSD and has found nothing in the record that would lead to a 
conclusion that the current evidence of record is inadequate 
for rating purposes.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  

Disability that is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  See 38 C.F.R. 
§ 3.310 (2001).  

Disability ratings are based, as far as practicable, upon the 
average impairment of earning capacity attributable to 
specific injuries, according to the VA Schedule for Rating 
Disabilities (Rating Schedule).  See 38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. Part 4, § 4.1.  Different diagnostic codes 
(DC) identify various disabilities.  See 38 C.F.R. Part 4.  

As in this case, the nomenclature employed when addressing 
mental disorders is based upon the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition, of the American 
Psychiatric Association (DSM-IV).  Rating agencies must be 
thoroughly familiar with this manual to properly implement 
the directives set forth in Sections 4.125 through Section 
4.129 and to apply the general rating formula for mental 
disorders in Section 4.130.  See 38 C.F.R. § 4.130.  If the 
diagnosis of a mental disorder does not conform to DSM-IV or 
is not supported by the findings on the examination report, 
the rating agency shall return the report to the examiner to 
substantiate the diagnosis.  See 38 C.F.R. § 4.125(a) (2001).  
If the diagnosis of a mental disorder is changed, the rating 
agency shall determine whether the new diagnosis represents a 
progression of the prior diagnosis, correction of an error in 
the prior diagnosis, or development of a new and separate 
condition.  See 38 C.F.R. § 4.125(b).  If it is not clear 
from the available records what the change of diagnosis 
represents, the rating agency shall return the report to the 
examiner for a determination.  Id.  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  In 
particular, two of the most important determinants of 
disability are time lost from gainful work and decrease in 
work efficiency.  The rating agency shall assign an 
evaluation based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  See 38 C.F.R. §§ 4.125, 4.126(a), 
4.130 (2001).  The rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  See 38 C.F.R. § 4.126(b) 
(2001).  

The current 10 percent rating evaluation is warranted for 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and the ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.  To 
warrant a 30 percent rating evaluation, the veteran must 
demonstrate occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
In order to warrant a 50 percent rating evaluation, the 
veteran must demonstrate occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as flattened affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  For a 
70 percent rating, the veteran must show occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, DC 9411 (2001).

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  When after careful 
consideration of all the evidence of record, a reasonable 
doubt arises regarding the degree of disability, such doubt 
shall be resolved in favor of the claimant.  See 38 C.F.R. § 
4.3.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  


Analysis

The veteran's military personnel file indicates that he 
served 18 months in the Republic of Vietnam and was awarded, 
inter alia, the Air Medal with V Device.  Based on a 
diagnosis of post-traumatic stress disorder (PTSD) related to 
his military combat service, service connection was granted 
for PTSD in November 1999.  At that same time, the RO denied 
service connection for depression on the basis that there was 
no diagnosis of depression on the VA examination or within 
one year of service.  

After a complete review of the claims file and weighing all 
the evidence of record, the Board notes that as early as 
January 1998, clinical entries reflect not only sadness and 
depressed mood but also anxiety and anger.  Prior to that 
time, Elavil (amitriptyline), an antidepressant, had been 
prescribed to facilitate sleep.  In February 1998, pursuant 
to a referral, the veteran's symptoms (e.g., sleep 
disturbances, ineffective coping related to depression and 
anxiety) were diagnosed as PTSD.  The clinical records dated 
in August and September 1998 reflect depression, anger, and 
nightmares, and the Axis I diagnoses were PTSD, major 
depression, and alcohol abuse.  Despite the fact that the 
diagnoses of PTSD and major depression were distinguished in 
1998, the June 1999 VA PTSD examination evaluated the 
symptoms of depression as part and parcel of the PTSD, then 
characterized as mild and resulting in moderate functional 
impairment.  The Board stresses that the examiner's opinion 
as to the severity of the PTSD in June 1999 and the 
associated symptomatology was based on a fully reported 
psychiatric examination and supported by adequate reasons and 
bases.  Further, the symptomatology to include depression as 
reported on the June 1999 VA PTSD examination is consistent 
with that shown on other VA outpatient treatment records.  It 
is apparent that as the veteran's PTSD symptoms waxed and 
waned so too did his depressed mood.  This is significant 
since the PTSD symptoms appear to parallel his sense of 
hopelessness and thoughts of suicide.  

The June 2001 medical statement refers to two separate 
diagnoses for the veteran's psychiatric symptoms, PTSD and 
major depression, but it does not specifically distinguish 
all symptoms of the major depressive disorder from the 
service-connected PTSD diagnosis, nor does it express any 
opinion as to the relationship between the two disorders.  
Considering that the June 1999 examiner attributed all the 
veteran's psychiatric symptoms, including depression, to 
PTSD, the Board finds that the evidence is at least in 
equipoise regarding the claim of service connection for 
depression and raises consideration of the benefit of the 
doubt doctrine.  The Board concludes that in this case, it is 
not possible to separate the effects of the depression from 
the symptoms of PTSD; that is, the symptomatology attributed 
to depression cannot be dissociated from that symptomatology 
attributable to the service-connected PTSD.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990); 38 C.F.R. § 3.310.  
Therefore, the veteran's depression is part and parcel of the 
service-connected PTSD, and the issue remaining before the 
Board is entitlement to an initial disability evaluation in 
excess of 10 percent for PTSD with depression.  

In addition to the regulations cited above, to assist in 
evaluating a claimant's psychiatric disability, the 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
Ed. (DSM-IV), utilizes a global assessment of functioning 
score (GAF).  The score is assigned to reflect the 
psychological, social, and occupational functioning of the 
veteran on a hypothetical continuum of mental health - 
illness.  The GAF score does not include impairment in 
functioning due to physical (or environmental) limitations.  
Therefore, in rating a psychiatric disability, the Board must 
consider the degree of social and occupational impairment due 
to the PTSD with depression exclusively as well as any 
periods of improvement or worsening.  

Outpatient treatment records beginning in 1998 reflect 
depression, sleep disturbances (e.g., fitful sleep with 
active movements and yelling out), anger, anxiety and 
difficulty with mood.  The veteran was placed on medications, 
primarily for sleep problems.  Mental health records dated in 
August 1998 reflect that he participated in individual 
therapy.  He was deemed to be at high risk for financial 
problems, anger, and anxiety.  The VA clinician noted that 
the veteran tended to express anger through physical 
confrontation.  Trazodone was no longer effective.  He was 
able to fall asleep, but awakened repeatedly throughout the 
night.  The Axis I diagnosis included PTSD, major depression, 
and alcohol abuse.  The GAF score was 45.  The DSM-IV 
provides that a GAF score of 50-41 reflects serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) OR any serious impairment in social and 
occupational functioning (e.g., no friends, unable to keep a 
job). 

It appears that between September 1998 and June 1999, the 
veteran's symptoms of depression, anxiety, nightmares, 
impaired sleep and rest, worry, chronic fatigue, anger, and 
irritability increased following short lived improvements in 
symptoms and adjustments in medications and dosages (e.g., 
Prozac, Cyproheptadine, and Nefazodone).  The veteran was 
laid off from work in November 1998 because of the lack of 
work.  He also reported that his shoulder condition was 
problematic in his carpentry work.  Thereafter, the veteran 
obtained work as a carpenter with an in-law.  He was 
irritable and confrontational toward others to include his 
wife and co-workers.  He was angry with his daughter and son-
in-law.  His psychiatric symptoms were evaluated monthly and 
occasionally more frequently.  Multiple clinic entries 
reflect a general depressed appearance and anxiety.  With the 
military conflict in Kosovo, he reported an increase in PTSD 
symptoms.  

The report of the June 1999 VA PTSD examination reflects that 
the claims file was thoroughly reviewed prior to the 
examination.  The veteran reported having symptoms for many 
years since the war and that his symptoms had become more 
pronounced in the past 8-10 years.  Symptoms reported by the 
veteran included decreased appetite, decreased energy, 
suicidal reference, significant sleep disruption with 
nightmares of Vietnam, severe flashbacks 1-2 times a month, 
isolation and avoidance, and some anhedonia marked by 
decreased social activities.  The veteran reported that his 
1972 marriage was in trouble.  The mental status examination 
demonstrated some difficulty with retention and recall, some 
similarities, and abstract concepts, and higher than usual 
levels of anxiety even though the veteran denied panic 
attacks.  The diagnosis was mild PTSD with moderate 
impairment of functioning.  The GAF score was 60.  A GAF 
score of 60 reflects moderate symptoms consistent with flat 
affect and circumstantial speech, or occasional panic attacks 
OR moderate difficulty in social or occupational functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Notwithstanding the assignment of a higher GAF score and the 
examiner's characterization of PTSD as mild with moderate 
functional impairment, considering the fuller report of the 
veteran's symptoms and the clinical findings, the Board is of 
the opinion, based on the applicable diagnostic criteria, 
that the veteran's psychiatric disability was clinically the 
same or slightly worse than when examined in August 1998 when 
the assigned GAF score was 45.  The Board also notes that 
when the GAF of 45 was assigned, the diagnoses included 
alcohol abuse, for which service connection has not been 
established.  However, it appears that psychiatric symptoms 
at that time were primarily due to the diagnosed PTSD and 
depression and the examiner did not provide a basis for 
attributing any specific symptoms to alcohol abuse, thus 
dissociating them from PTSD or depression.  The Board 
concludes that the GAF of 45 must be attributed primarily to 
PTSD with depression.

Subsequent treatment records reflect that although the 
veteran reported some improvement in his anger and 
irritability in August 1999, the nightmares continued with 
night sweats.  He complained of being tired all the time.  
His medications were again adjusted with the consideration of 
adding Depakote, a mood stabilizer.  In September 1999, the 
veteran reported having nightmares 3-4 times a month and 
flashbacks at least 10 times a month that were related to his 
Vietnam combat experience (e.g., dead bodies, maggot infested 
bodies, and Hamburger Hill).  He no longer went fishing or 
hunting.  He deliberately avoided discussions about Vietnam.  
He refused to be treated by physicians of Asian descent.  He 
angered easily.  In November 1999, he reported frequent 
thoughts of suicide, decreased concentration, forgetfulness, 
and daydreaming.  A long time personal friend reported that 
she feared for the veteran and his family because of his 
temper and his suicidal references.  The friend reported that 
the veteran had become withdrawn from his family and friends.  

In the June 2001 medical statement from the veteran's 
treating psychiatrist and psychologist, the symptoms of 
severe PTSD as manifested by the veteran included nightmares; 
intrusive thoughts; intense psychological distress when 
exposed to triggers; a markedly diminished interest in most 
things that previously interested him; serious difficulty 
concentrating and remembering so that work was jeopardized; 
difficulty with expressing positive emotion; limited 
interaction with others to include his family and one other 
veteran; and a serious sleep disturbance with the inability 
to sleep without medication.  The veteran was terribly 
depressed and at times felt he should take his own life.  He 
spent his time alone so that he did not have to be 
"bothered" by the actions of others.  It was reported that 
his mental health had been declining over the past three 
years of treatment.  

In evaluating the veteran's psychiatric symptoms, the Board 
emphasizes that it is not expected that all cases will show 
all the findings specified by the criteria for a specific 
rating.  However, the clinical findings must be sufficiently 
characteristic to identify the disease and the disability 
resulting therefrom.  See 38 C.F.R. § 4.21 (2000).  From an 
overall view of the evidence, it appears that through the 
relevant period of this appeal, the veteran has experienced 
significant depression and other severe symptoms of PTSD.  
His medications have been modified and the dosages increased 
without a discernible abatement in his symptoms.  He remains 
significantly depressed.  He continues to experience 
nightmares and flashbacks related to Vietnam, sleep 
disturbance, avoidance, anger and inability to get along with 
other people.  Although his PTSD with depression has been 
marked by short-lived episodes of improvement, there have 
been more sustained chronic periods of severe symptoms.  
Thus, the Board is persuaded that the PTSD with depression is 
productive of more than mild impairment of social and 
industrial capabilities such as to warrant a higher schedular 
rating.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

Based on a comprehensive review of the evidence and resolving 
all doubt in the veteran's favor, the Board concludes that 
his PTSD with depression is more nearly reflective of 
occupational and social impairment, with deficiencies in most 
areas, such as work, family relations, thinking, and mood, 
due to such symptoms as suicidal ideation, a rare reference 
to auditory hallucination; impaired memory and difficulty 
concentrating; higher than usual levels of anxiety; serious 
nearly continuous depression that impairs his ability to 
function appropriately and effectively; impaired impulse 
control (irritability and confrontation, usually in response 
to an act, with periods of violence); isolation; avoidance; 
impaired abstract reasoning; and difficulty in establishing 
and maintaining effective work or social relationships.  
Therefore, for the period of this appeal, the Board finds 
that the symptoms associated with the PTSD with depression 
more nearly reflect moderately severe to severe social and 
occupational impairment to warrant the resolution of all 
reasonable doubt in favor of the veteran and award an initial 
70 percent disability evaluation under Diagnostic Code 9411.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990); 38 
U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7, 4.130; Fenderson v. 
West, 12 Vet. App. 119.  

As the veteran's PTSD with depression is not indicative of 
total occupational and social impairment, due to such 
symptoms as gross impairment in thought processes or 
communication; persistent delusions, or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living; disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name, a 
100 percent schedular evaluation is not warranted.  See 38 
C.F.R. § 4.130, DC 9411 (2000).  Such symptoms are not shown 
on the outpatient treatment records or the VA examination.

Pursuant to 38 C.F.R. § 3.321(b)(1) (2000), an extraschedular 
rating is in order where there exists such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization [due exclusively to a service-connected 
disability] such as to render impractical the application of 
the regular schedular standards.  The test is a stringent 
one.  It is necessary that the record reflect some factor, 
which takes the claimant outside of the norm of such veteran.  
The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  See Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993).  

As the Board's review of the evidentiary record discloses 
that the veteran's employment history at least during this 
appeal has been reflective of a continued struggle with 
periods of unemployment and under-employment due, in part, to 
lay off for nonmedical reasons and to non-service connected 
conditions (e.g., shoulder and back complaints).  The Board 
cannot conclude that interference with the veteran's 
employment has been due exclusively to the service-connected 
PTSD with depression.  The record does not reflect 
interference with the veteran's employment status to a degree 
greater than that contemplated by the regular schedular 
standards (which are based on the average impairment of 
employment, due to loss of working time from exacerbations or 
illness proportionate with the severity of the several grades 
of disability).  See 38 C.F.R. §§ 4.1, 4.10.  Nor does the 
record reflect frequent periods of hospitalization because of 
the service-connected PTSD with depression.  It is important 
to note that not only are the enumerated factors not so 
exceptional to preclude the use of the regular rating 
criteria, but that the veteran's service-connected PTSD with 
depression is now evaluated as 70 percent disabling.  See 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability evaluation itself is recognition that industrial 
capabilities are impaired).  In sum, the Schedule for Rating 
Disabilities is shown to provide a fair and adequate basis 
for rendering a decision in this case.  The Board finds no 
error in the RO's failure to refer the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1).  See Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  

In conclusion, the Board determines that the veteran's 
service-connected PTSD with depression is appropriately 
evaluated as 70 percent disabling.  See 38 U.S.C.A. § 5107.


ORDER

The claim for service connection for depression as part and 
parcel of the service-connected PTSD is allowed.  

Subject to the law and regulations governing the payment of 
monetary benefits, an initial 70 percent disability 
evaluation for PTSD with depression is granted.  



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals



 

